Order entered June 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01583-CV

                            EDWARD C. NEWBERRY, Appellant

                                               V.

                            CLAUDIA J. NEWBERRY, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                             Trial Court Cause No. 06-0752

                                           ORDER
       By letter dated December 28, 2012, we directed appellant to file a letter brief addressing

our jurisdiction over the appeal as the notice of appeal appeared untimely. In response, appellant

informed the Court that the parties had settled their differences and moved to abate the appeal to

allow the trial court to effectuate the settlement agreement. We granted the motion and, by order

entered January 10, 2013, abated the appeal. We stated in our order that the appeal would be

reinstated in forty-five days or when the Court received a motion to dismiss confirming the trial

court had effectuated the parties’ agreement, whichever occurred first. The forty-five days have

lapsed and no motion to dismiss has been filed. Accordingly, we REINSTATE the appeal.

Because our abatement order suspended the time for appellant to file his jurisdictional letter

brief, we reset the deadline and ORDER appellant to file the letter brief within ten days of the
date of this order. Any response by appellee shall be filed within fifteen days of the date of this

order. Appellant is cautioned that failure to comply may result in dismissal of the appeal without

further notice.




                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE